

115 S2626 IS: Testing, Evaluating, and Strengthening Treatments Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2626IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Young (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo clarify the requirements for receiving certain grants through the National Mental Health and
			 Substance Use Policy Laboratory.
	
 1.Short titleThis Act may be cited as the Testing, Evaluating, and Strengthening Treatments Act or the TEST Act.
 2.National Mental Health and Substance Use Policy Laboratory Grant ProgramSection 501A(e) of the Public Health Service Act (42 U.S.C. 290aa–0(e)) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A)— (i)by striking organizations to develop and inserting or private organizations to create, develop, implement, replicate, or take to scale promising; and
 (ii)by striking for— and inserting to—; (B)by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)enhance the prevention, diagnosis, intervention, and treatment of, and recovery from, mental illness, serious emotional disturbances, substance use disorders, and co-occurring illness or disorders; or
 (B)integrate or coordinate physical health services and mental and substance use disorder services.; (2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (7), respectively;
 (3)by inserting after paragraph (1) the following:  (2)Description of grantsThe grants described in paragraph (1) shall include—
 (A)early-phase grants to fund the development, implementation, and feasibility testing of an intervention, which prior research suggests has promise;
 (B)mid-phase grants to fund implementation and a rigorous evaluation of an intervention that has been successfully implemented under an early-phase grant described in subparagraph (A) or other effort meeting similar criteria, for the purpose of measuring the intervention’s impact on important outcomes, such as addiction and mental illness, as well as its cost effectiveness, if feasible, using existing administrative data; and
 (C)expansion grants to fund implementation and a rigorous replication evaluation of an intervention that has been found to produce statistically significant, sizable, and important impacts under a mid-phase grant described in subparagraph (B) or other effort meeting similar criteria, for the purposes of—
 (i)determining whether such impacts can be successfully reproduced and sustained over time; and (ii)identifying the conditions under which the intervention is most effective.
 (3)CriteriaIn awarding grants under this subsection, the Assistant Secretary shall employ broad eligibility criteria regarding the content or approach of the proposed interventions, and use the promise of the prior research or evidence as the main factor in selecting interventions for award.;
 (4)by inserting after paragraph (4), as so redesignated, the following:  (5)EvaluationEach recipient of a mid-phase grant described in paragraph (2)(B) or an expansion grant described in paragraph (2)(C) shall conduct a rigorous, third-party evaluation that employs experimental designs using random assignment, when feasible, and other research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible, to determine the effectiveness of the intervention carried out under such grant.
 (6)Matching fundsIn order to receive a grant under this subsection, an eligible entity shall demonstrate that the eligible entity will provide matching funds, in cash or through in-kind contributions, from Federal, State, local, or private sources in an amount equal to 10 percent of the funds provided under such grant, except that the Assistant Secretary may waive the matching funds requirement, on a case-by-case basis, upon a showing of exceptional circumstances, such as—
 (A)difficulty of raising matching funds for a program to serve a rural area; or (B)difficulty of raising funds on tribal land.; and
 (5)in paragraph (7), as so redesignated, by striking There are authorized to be appropriated— and all that follows through the period at the end and inserting To carry out this section, there are authorized to be appropriated $14,000,000 for the period of fiscal years 2018 through 2022..